        Case 1:15-cv-01307-RTH Document 177 Filed 03/31/21 Page 1 of 2




          In the United States Court of Federal Claims
                                          No. 15-1307
                                     (Filed: 31 March 2021)

***************************************
CELLCAST TECHNOLOGIES,                  *
LLC AND ENVISIONIT, LLC,                *
                                        *
                  Plaintiffs,           *
                                        *
v.                                      *
                                        *
THE UNITED STATES,                      *
                                        *
                  Defendant,            *
                                        *
      and                               *
                                        *
INTERNATIONAL BUSINESS                  *
MACHINES CORP.,                         *
                                        *
                  Third-party defendant *
                                        *
***************************************

                                           ORDER

         On 30 March 2021, pursuant to the Court’s 25 February 2021 order, the parties filed a
joint status report to jointly propose a schedule for mediation, expert discovery, and summary
judgment motions. Joint Status Report Proposing a Schedule in Response to the Court’s Order
of February 25, 2021, ECF No. 176 (“JSR”). The parties indicate “they have agreed to a more
extended schedule for expert discovery than they originally proposed, only because: 1)
[d]efendants raised scheduling conflicts, and 2) the added time provides an opportunity for
[p]laintiffs and the government to attempt to mediate this case.” Id. at n.1.

       For good cause shown, the Court GRANTS the parties’ jointly proposed schedule. The
deadlines shall be set as follows:

                           Event                                           Date
 Deadline for the Parties to Engage in Mediation           7 May 2021

 Opening Expert Reports Due                                31 May 2021

 Rebuttal Expert Reports Due                               9 August 2021
         Case 1:15-cv-01307-RTH Document 177 Filed 03/31/21 Page 2 of 2




 Reply Expert Reports Due                                        20 September 2021

 Close of Expert Discovery                                       11 October 2021

 Motions for Summary Judgment Due                                15 November 2021


       In the JSR, plaintiffs further request “the Court set a date for a liability trial in this case to
occur during the summer of 2022.” Id. at 2. Defendants propose “the Court maintain[s] the
approach provided for in the previous scheduling order (i.e. that a scheduling conference to
discuss the trial would occur within fourteen (14) days after the Court’s summary judgment
decision).” Id. The 17 August 2018 scheduling order states “[t]he Court will hold a scheduling
conference within 14 days of any summary judgment decision to discuss the trial schedule,
should any triable issues remain following summary judgment.” Order, ECF No. 131, at 3.
Accordingly, the Court is not setting a date for a liability trial at this time.

        IT IS SO ORDERED.


                                                         s/ Ryan T. Holte
                                                         RYAN T. HOLTE
                                                         Judge




                                                   -2-
